WHATLEY, Judge.
Neil Stewart Forman appeals his convictions and sentences for attempted first-degree murder, burglary with assault or battery, and battery. We affirm his convictions without discussion. However, we reverse and remand his sentences for re-sentencing pursuant to the guidelines.
The State properly concedes that For-man’s sentences must be reversed because he received upward departure sentences and no written reasons for the departure are contained in the record. See Maddox v. State, 760 So.2d 89 (Fla.2000). Therefore, we reverse Forman’s sentences and remand for resentencing pursuant to the guidelines. See Edwards v. State, 770 So.2d 179, 180 (Fla. 1st DCA 2000) (“[A] departure sentence for which no written reasons were filed must be reversed and be remanded for resentencing under the guidelines.”).
Convictions affirmed, sentences reversed and remanded with directions.
PARKER, A.C.J., and FULMER, J., Concur.